Title: From George Washington to Thomas, Lord Fairfax, 29 August 1756
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron



To The Right Honble Thomas, Lord Fairfax. My Lord,
[Winchester, 29 August 1756]

It is with infinite concern I see the distresses of the people, and hear their complaints, without being able to afford them relief. I have so often troubled your Honour for aid from the Militia, that I am almost ashamed to repeat my demands—nor should I mention them again, did I not think it absolutely necessary at this time to save the most valuable and flourishing part of this county from immediate desertion: and how soon the remainder part, as well as the adjacent counties may share the same fate—is too obvious to reason, and your Lordships good sense for me to demonstrate. The whole Settlement of Conogochieg in maryland, is fled; and there now remain only two families from thence to Frederick-Town, which is several miles below the Blue-ridge: By which means we are quite exposed, and have no better security on that side than the potomack-river, for many miles below the Shanandoah; and how great security that is to us, may easily be discerned, when we consider with what facility the Enemy have passed and repassed it already. That the maryland Settlements are all abandoned, is certainly fact; as I have had the accounts transmitted to me by several hands, and confirmed yesterday by Henry Brinker; who left Monocasy the day before; and also affirms, that 350 waggons had passed that place, to avoid the enemy, within the space of three days.
I thought it expedient to communicate the above, in order to inform your Lordship of the reasons for asking of Succours for these unhappy people; and how absolutely necessary it is to use (without delay) such vigorous measures as will save that Settlement from total Desolation!
We see, my Lord, the absurdity of the peoples arguments, and the consequences of leaving one county, nay, one part of the county; or, to go still farther—a single company, that is more

exposed than another, to defend itself and the parts in danger. When Hampshire was invaded, and called upon Frederick for assistance; the people of the latter refused them aid; answering, “let them defend themselves, as we shall do if they come to us.” Now the Enemy have forced thro’ that county, and begin to infest this; those a little removed from danger are equally infatuated, and will be I fear, until all in turn fall a Sacrifice to an insulting and merciless Enemy.
These observations may be improperly offered to your Lordship; but they occur in so refulgent a light to me, that I could not resist the impulse of dictating them. I am so weak-handed here, that I cou’d not, without stagnating the public works, spare a man to these peoples assistance. Yet I look upon the retaining of them to be so essential to the well-being of the County in general, that I have ordered all the men that can possibly be spared to march thitherwards; and they accordingly set out tomorrow morning, to remain there until your Lordship can relieve them; that they may return to these works which in my opinion are of no little importance to the safety of the county, if we should be attacked by numbers, as we have reason to apprehend. I hope your Lordship will exert your authority in raising men for this salutary end, and that you will think it adviseable to make every Company furnish their Quota: This will redress the complaints of the people below, who say they can not leave their families to the mercy of the Enemy, while they are scouring the woods. This is the reason given by some why Catons party consists but of 10 men; while others say, it proceeds from dislike to the man. I acquainted his Honor, the Governor, with your Lordships order for raising 50 men for this Service, who approved thereof, and has been pleased to direct me to continue them there so long as I see cause.
I can not conclude without again mentioning, how agreeable it would be, if your Lordship would order a party immediately to these parts, that I may withdraw my men to their duty at this place. I am, my Lord, &c.

G:W.
Winchester, August 29, 1756.    

